Citation Nr: 0925278	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right elbow disability, currently evaluated 
20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected right thigh laceration.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased disability rating for 
service-connected residuals of a right tibia and fibula 
fracture, currently evaluated 10 percent disabling.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

8.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1984 to April 1988.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Portland, Oregon has original 
jurisdiction over the claims.



Procedural history

In a May 1989 rating decision, service connection was granted 
for residuals of a right elbow fracture, rated 10 percent 
disabling; and a right thigh laceration, rated noncompensably 
(zero percent) disabling.

A September 1993 rating decision granted service connection 
for a right ankle disability; a 10 percent disability rating 
was assigned.  

The present appeal stems from the above-referenced January 
2006 rating decision, which denied increased ratings for the 
three above-referenced disabilities, along with the Veteran's 
claims of entitlement to service connection for bilateral 
knee disabilities, a low back disability, a right foot 
disability and tinnitus.  The Veteran filed a notice of 
disagreement in regards to the January 2006 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in a March 2007 statement of the case (SOC) 
with the exception of the right elbow disability rating, 
which was increased 20 percent disabling.  The Veteran and 
his representative have indicated continued dissatisfaction 
with that rating in subsequent correspondence. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  The Veteran perfected his 
appeal with the submission of his VA Form 9 in May 2007.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the Portland RO in September 
2008.  A transcript of the hearing is associated with the 
Veteran's VA claims folder.

Additionally submitted evidence

During the September 2008 personal hearing, the undersigned 
VLJ granted a motion to hold the record open for 90 days to 
allow for submission of additional evidence.  Additional 
evidence was submitted in December 2008.  The Veteran was 
provided with a form to allow for wavier of initial 
consideration by the Agency of Original Jurisdiction (AOJ) of 
the evidence (see the hearing transcript at page 40); 
however, a waiver was not included in the Veteran's 
subsequent December 2008 submission.  

The Veteran's representative asserts that the additional 
evidence, namely receipts from the University of California - 
Irvine Medical Center, shows that the Veteran's low back was 
injured in service after a motorcycle accident.  See the 
September 2008 hearing transcript at page 25.  However, these 
receipts make no such reference to a low back injury.  
Accordingly, said evidence is not "pertinent" to the issue 
of the Veteran's entitlement to service connection for a low 
back disability, see 38 C.F.R. § 20.1304, and the Board will 
proceed to a decision on that claim.

The additionally submitted evidence does in fact pertain to 
the Veteran's bilateral knee disabilities and right foot 
disability.  As detailed below, the Board is remanding these 
claims to the AOJ.

Remanded issues

The issues of entitlement to an increased disability rating 
for service-connected residuals of a right tibia and fibula 
fracture and entitlement to service connection for a right 
knee disability, a left knee disability and a right foot 
disability are addressed in the REMAND portion of the 
decision below.  Those issues are REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

During the September 2008 hearing, the Veteran's 
representative indicated that the Veteran's claim of 
entitlement to service connection for a right wrist and hand 
disability, which was denied in the above-referenced January 
2006 rating decision, was not included in the March 2007 SOC.  
See the September 2008 hearing transcript at page 40.  This 
omission was due to the fact that the DRO reviewing the 
Veteran's case granted service connection for right ulnar 
neuritis in the March 2007 DRO decision.  Since the claim for 
service connection was granted, the appeal as to that issue 
has become moot.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

The Veteran raised the "downstream" issue of entitlement to 
an increased disability rating for right ulnar neuritis in 
December 2008.  That issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's right elbow disability is manifested by loss of 
flexion to 110 degrees.  

2.  The competent medical evidence of record indicates a 
right elbow scar which is painful on examination.

3.  The competent medical evidence of record indicates that 
the Veteran's right thigh laceration is deep and covers a 
surface area of 6 square inches.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
military service and his currently diagnosed low back 
disability.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected residuals of a right tibia and fibula 
fracture and his currently diagnosed low back disability.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
military service and his currently diagnosed tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected right elbow disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2008).

2.  The criteria for a separate 10 percent disability rating 
for a painful right elbow scar under Diagnostic Code 7804 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.25, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a 10 percent rating for the service-
connected right thigh laceration have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7801 
(2008).

4.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  A low back disability is not proximately due to nor is it 
the result of the Veteran's service-connected residuals of a 
right tibia and fibula fracture.  
38 C.F.R. § 3.310 (2008).

6.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected right elbow 
fracture residuals and right thigh laceration warrant higher 
disability ratings than are currently assigned.  He also 
seeks service connection for a low back disability on a 
direct and secondary basis and tinnitus on a direct basis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated November 9, 2005, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete this release 
so that VA could obtain these records on his behalf.  The 
letter also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The November 2005 letter specifically advised the Veteran 
that to substantiate his increased rating claim "the 
evidence must show that your service-connected condition has 
gotten worse."  See the November 9, 2005 letter at page 6.  
The Veteran was also advised that to substantiate his service 
connection claims on a direct basis, the evidence must 
demonstrate "a relationship between your disability and an 
injury, disease or event in military service," while 
secondary service connection required evidence that "[y]our 
service-connected disability either caused or aggravated your 
additional disability."  Id. at 7-8.  

In the November 2005 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See id. at 2.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as described 
above.  The Veteran received notice as to elements (4) and 
(5), degree of disability and effective date, in letters from 
the RO dated April 17, 2006 and August 8, 2008.  In any 
event, because the right elbow and low back disability claims 
are being denied, elements (4) and (5) are moot.  

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate these claims.  Specifically, the 
Veteran and his representative discussed the reasons he met 
the evidentiary burdens necessary to allow for the grant of 
his increased rating claims and their impact upon employment 
and daily life during the September 2008 hearing.  See the 
September 2008 hearing transcript at pages 15-17 (right 
thigh) and pages 34-38 (right elbow).  It is therefore clear 
that the Veteran was aware of the applicable schedular 
standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment, as 
well as the reports of VA examinations of the Veteran in 
December 2005 and March 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  

During the September 2008 hearing, the Veteran's 
representative argued that the December 2005 VA examination 
was inadequate in terms of describing the Veteran's service-
connected right thigh laceration.  See the September 2008 
hearing transcript, page 17.  The Veteran's representative 
pointed to no actual flaw in the report of the examination, 
and the report appears to be complete, thorough and well-
reasoned.  Indeed, as detailed further below the findings of 
the December 2005 VA examination allow for assignment of an 
increased disability rating for the service-connected right 
thigh laceration.   

The Veteran's representative also argues that the March 2006 
VA audiological examination is insufficient, as it does not 
comply with VA Fast Letter 07-10 (April 24, 2007).  See the 
September 2008 hearing transcript, page 32.  The April 2007 
Fast Letter states that VA audiological "examination 
worksheets no longer requires frequency and duration for 
tinnitus.  The examiner only needs to state whether tinnitus 
is persistent or recurrent," and that etiology opinions must 
specifically be requested by the RO.  Review of the March 
2006 report indicates that the VA audiologist described the 
Veteran's tinnitus as "recurrent" and rendered a medical 
nexus opinion pursuant to the RO's request.  Accordingly, the 
argument of the Veteran's representative that the March 2006 
VA examination is not in conformity with VA Fast Letter 07-10 
is without merit.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the Veteran believed that the VA examinations were not 
representative of his true condition, he was free to submit 
competent medical evidence to the contrary.  He did not do 
so. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  As noted in 
the Introduction, he testified before the undersigned in 
September 2008.

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal.

1.  Entitlement to an increased disability rating for a 
service-connected right elbow disability, currently evaluated 
20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected right elbow disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206 
[limitation of flexion of forearm].  He is also in receipt of 
a separate compensable disability rating for right ulnar 
neuritis, which accounts for any neurological symptoms 
associated with the right elbow.

The Board has considered the potential application of other 
diagnostic codes pertaining to the elbow and finds that, in 
light of the anatomical localization and symptomatology 
reported by the Veteran, Diagnostic Code 5206 is the most 
appropriate diagnostic code by which to evaluate his right 
elbow disability.  There is no objective evidence of 
arthritis in the right elbow joint, ankylosis of the elbow, 
nonunion or impairment of the radius, or impairment of 
supination or pronation.  

The Board notes that the Veteran's right elbow disability was 
also previously considered under Diagnostic Code 5211; 
however, that code pertains to nonunion or impairment of the 
ulna, which is not demonstrated in the current evidence of 
record.  

The Board has considered Diagnostic Code 5207 [limitation of 
extension of forearm]; however, the medical evidence of 
record does not indicate significant limitation of extension.  
Specifically, during a VA examination, it was noted that 
extension was "8 degrees short".  A compensable loss of 
extension of the forearm under Diagnostic Code 5207 requires 
extension limited to 45 degrees.  Normal range of motion for 
the elbow is defined as extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate I (2008).

In sum, the Veteran's service-connected right elbow 
disability is most appropriately rated under Diagnostic Code 
5206.

Specific rating criteria

The Board initially notes that it is undisputed that the 
Veteran's right hand is his major or dominant hand.  See 38 
C.F.R. § 4.69 (2008) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major].

Under Diagnostic Code 5206, limitation of flexion of the 
major forearm is rated 20 percent disabling when limited to 
90 degrees, 30 percent disabling when limited to 70 degrees, 
40 percent disabling when limited to 55 degrees and 50 
percent disabling when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5206 (2008).

Normal range of motion for the elbow is defined as follows: 
flexion to 145 degrees, extension to 0 degrees, forearm 
pronation to 80 degrees and forearm supination to 85 degrees.  
See 38 C.F.R. § 4.71, Plate I (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

Schedular rating

As was discussed in the law and regulations section above, in 
order to be awarded a 30 percent evaluation, the evidence 
must demonstrate right forearm flexion limited to 70 degrees.

The December 2005 VA examination report reflects that the 
Veteran was able to achieve 110 degrees of right forearm 
flexion, 40 degrees short of the 70 degrees necessary for 
assignment of a 30 percent rating under Diagnostic Code 5206.  

There is no other competent medical evidence dated during the 
appellate period. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]; 
see also 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]. 

The Board additionally observes that the December 2005 
finding is congruent with the Veteran's presentation during 
his personal hearing.  See the September 2008 hearing 
transcript, page 37 (during which the Veteran demonstrated a 
loss of an estimated 35 degrees of flexion, or flexion to 110 
degrees).  

In short, the Veteran's symptoms do not allow for assignment 
of a 30 percent rating under Diagnostic Code 5206.  It also 
follows that 40 and 50 percent ratings are not warranted 
based on limitation of right forearm flexion.  

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  The December 2005 VA examiner stated that 
the Veteran's right forearm flexion was "pain free," and 
identified no additional loss of flexion due to weakness, 
fatigability, incoordination and the like.  The Veteran has 
not sought treatment recently for his service-connected right 
elbow disability.  Accordingly, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45.

The Board concludes that the 20 percent rating which is 
currently assigned adequately compensates the Veteran for the 
mild degree of functional impairment shown.  There is no 
evidence that the functional impairment demonstrated 
approaches the level at which a 30 percent rating could be 
demonstrated (i.e., equivalent to limitation of motion to 90 
degrees).



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Veteran's representative argues that a separate rating 
for the Veteran's post-surgical scar on his right elbow is 
warranted under Diagnostic Code 7804.  The Board agrees.  The 
December 2005 described the Veteran's right elbow scar as 
having a positive Tinel's sign, and the Veteran has described 
the scar as tender and painful.  [A positive Tinel's sign 
indicates irritated nerves.  See Dorland's Illustrated 
Medical Dictionary 1526 (27th ed. 1988).]  See the September 
2008 hearing transcript at page 43.  Therefore, a separate 
rating of 10 percent may be assigned under Diagnostic Code 
7804 based on evidence of a superficial scar which is painful 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected right elbow disability on 
October 6, 2005.  Therefore, the relevant time period under 
consideration is from October 6, 2004 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 6, 2004 to the present.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right elbow 
disability picture, to include his right elbow scar, was more 
or less severe during the appeal period.  The Veteran has 
pointed to none.  

Accordingly, there is no basis for awarding the Veteran 
disability rating other than the currently assigned 20 
percent for the right elbow disability at any time from 
October 2004 to the present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected right elbow disability.  However, a 
separate 10 percent rating is warranted for a painful right 
elbow scar under Diagnostic Code 7804.  The benefit sought on 
appeal is accordingly granted to that extent.  

Extraschedular rating consideration

The Veteran has not in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected right elbow disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2008) [extraschedular rating criteria].

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected right thigh laceration.  

Relevant law and regulations

Disability ratings - in general 

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Specific rating criteria

The Veteran's service-connected right thigh laceration is 
currently rated under 38 C.F.R. 4.118, Diagnostic Code 7805 
(2008) [scars, other].  

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claim dates from October 2005, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  

Diagnostic Code 7805 [scars, other] directs that scars be 
rated based on the limitation of function of the affected 
part.

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  In this case, the Board has considered 
whether another rating code is more appropriate than the one 
used by the RO, Diagnostic Code 7805.  See Tedeschi, supra.

Use of Diagnostic Code 7805 is inappropriate in the instant 
case, as the evidence of record indicates that the Veteran's 
scar does not produce any limitation of function of the right 
thigh.  The Board has therefore considered other diagnostic 
codes.  

The Veteran's scar is not located on the head, face or neck, 
so Diagnostic Code 7800 is inappropriate.  Additionally, 
there is evidence of underlying soft tissue damage, so 
Diagnostic Codes 7802, 7803 and 7804 are also inapplicable, 
as they pertain to superficial scars.  

The Board finds that employment of Diagnostic Code 7801 is 
appropriate in the instant case, as it accounts for the 
Veteran's specific scar symptomatology [a deep scar covering 
a surface area greater than 39 square centimeters], and, more 
importantly, allows for assignment of compensable disability 
rating.  

Accordingly, the Board will employ Diagnostic Code 7801.

Analysis

Schedular rating

As detailed above, to warrant a 10 percent rating under 
Diagnostic Code 7801, the Veteran's scar must be deep or 
cause limitation of motion and cover an area exceeding 6 
square inches (39 sq. cm.).  

The December 2005 VA examination report demonstrates that the 
Veteran's right thigh scar is deep, in that it has caused a 
slight amount of muscle tissue loss.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.  Moreover, measurement of the 
scar shows a width of 3/4 of an inch and a length of 8 
inches, which calculates to a surface area of 6 square 
inches.  This corresponds to a 10 percent rating under 
Diagnostic Code 7801.  

A higher rating under Diagnostic Code 7801 is not available 
because the surface area is limited to 6 square inches.

Hart considerations

The Veteran filed his claim for an increased disability 
rating for his service-connected right thigh laceration on 
October 6, 2005.  Therefore, the relevant time period under 
consideration is from October 6, 2004 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 6, 2004 to the present.  

The medical evidence indicates that the Veteran's scar has 
remained unchanged throughout the period under consideration.  
Accordingly, the 10 percent rating which the Board is 
assigning for the scar will be effective from October 6, 
2004, one year prior to the date of the increased rating 
claim.

Extraschedular rating consideration

As with the first issue on appeal, the Veteran has not 
indicated, or presented evidence to support the premise, that 
his service-connected right thigh laceration results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Accordingly, in the absence 
of the matter being raised by the Veteran or adjudicated by 
the RO, the Board will not address the Veteran's entitlement 
to an extraschedular rating.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating is 
warranted for the Veteran's service-connected right thigh 
laceration.  To that extent, the appeal is allowed.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

The Veteran seeks entitlement to service connection for a low 
back disability and contends such is related to his service-
connected residuals of a right tibia and fibula fracture.  
See the September 2008 hearing transcript at page 5.  He also 
argues that his low back disability was incurred as a result 
of a motorcycle accident during active service.  Id. at 25-
27.

The Board will accordingly address the claim on both a direct 
and a secondary basis.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
Veteran has medical evidence of right sacroiliac joint spasms 
and dysfunction.  Hickson element (1), current disability, 
has therefore been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the Veteran's service 
medical records show no complaint or diagnosis of a low back 
disability.  Accordingly, in-service disease is not 
demonstrated for the claim.

With respect to in-service injury, the service medical 
records are similarly silent.  The evidence in the Veteran's 
favor consists solely of his recent testimony to the effect 
that he injured his low back as a result of a motorcycle 
accident in service.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the Veteran's recent statements concerning 
lumbar spine trauma in service, which were made in connection 
with his claims for monetary benefits from the government, 
are of relatively little probative value in light of the 
utterly negative service medical records and the pertinently 
negative medical history for years after service.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony].  

Crucially, the Veteran made no complaints as to his back 
immediately following the motorcycle accident in service.  In 
a December 1987 Medical Board report the Veteran described 
elbow pain and paresthesias in his right hand; no mention of 
any back pain was made.  

The Board also finds it particularly significant that the 
Veteran made no mention of back problems when filing his 
initial claim for benefits stemming from the motorcycle 
accident in January 1988.  In a February 1989 VA examination 
in conjunction with that claim, the Veteran made no reference 
to any back problems, and musculoskeletal evaluation was 
normal at that time in regards to the lumbar spine.  

[In a May 1989 VA rating decision, service connection was 
granted for residuals of the motorcycle accident, including 
right elbow and right thigh disabilities.]

The Veteran's representative points to the December 2005 VA 
examination report as indicative of an in-service back injury 
as it demonstrated an "old L-1 fracture."  See the 
September 2008 hearing transcript at 25; see also the 
December 4, 2008 Statement in Support of Claim, page 5.  
However, the examination report is negative for references to 
any such fracture - to the contrary, the examiner noted that 
X-rays were negative for degenerative changes.  Indeed, the 
Veteran himself specifically denied "any injurious episode, 
trauma or falls" responsible for his back complaints at that 
time.  

Taken together, this negative evidence outweighs the 
Veteran's own recent reports of a low back injury in service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].

Thus, to the extent that the Veteran is now contending that 
he injured his low back during service, his recent statements 
are not credible and are far outweighed by the service 
medical records, which do not mention any such injury, as 
well as the lack of reference to such injury by him or in any 
of the medical reports for years after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to low back and/or the 
onset of any low back disability did not occur during 
service.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
this basis alone.

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide in the 
alternative].

With respect to Hickson element (3), medical nexus, the 
December 2005 VA examiner specifically opined that it was not 
at least as likely as not that the Veteran's lumbar spine 
disability was related to service.  The Veteran has submitted 
no competent medical nexus opinion to the contrary.

To the extent that the Veteran himself believes that his low 
back problems are somehow related to his military service, it 
is now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].
Any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

It appears that the Veteran may be contending that he had low 
back problems continually after service, although his 
presentation is somewhat unclear on this point.  The Board is 
of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) (2008), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of the claimed back disability in 
service or for years thereafter.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  As was 
discussed above, the Veteran did not mention back problems in 
connection with his initial claim of entitlement to service 
connection, including during the February 1989 VA 
examination, and did not bring the matter up for a number of 
years thereafter.  Continuity of symptomatology after service 
is therefore not demonstrated. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed low back disability is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claim also fails on that 
basis.

Secondary service connection 

The Veteran has contended more strongly that his low back 
disability is due to his service-connected residuals of a 
right tibia and fibula fracture.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with right 
sacroiliac joint spasms and dysfunction.  Wallin element (1) 
is accordingly satisfied for the claim.  With respect to 
Wallin element (2), service-connected disability, the Veteran 
is service-connected for residuals of a right tibia and 
fibula fracture.  Wallin element (2) is accordingly 
satisfied.

[The Board notes that the Veteran is also service-connected 
for a right elbow disability, a right thigh laceration and 
left ear hearing loss; however, his contentions concern only 
the residuals of a right tibia and fibula fracture.]

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed low back 
disability and the Veteran's service-connected residuals of a 
right tibia and fibula fracture.  Rather, there is competent 
medical evidence to the contrary.  The December 2005 VA 
examiner opined there was "no evidence to indicate that [the 
low back disability] is related to his other service-
connected disability."  There is no competent medical 
evidence to the contrary.

To the extent that the Veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected residuals of a right tibia and fibula 
fracture and the low back disability, their lay opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed low back disability is not related to his service-
connected residuals of a right tibia and fibula fracture.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disability on both a direct and secondary basis.  
The benefit sought on appeal is accordingly denied.

4.  Entitlement to service connection for tinnitus.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), a March 2006 VA 
audiological examination report included a diagnosis of 
tinnitus.  Hickson element (1), current disability, has 
therefore been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

Concerning in-service disease, the Veteran's service medical 
records show no complaint or diagnosis of tinnitus.  
Accordingly, in-service disease is not demonstrated for the 
claim.

With respect to in-service injury, the Veteran argues that 
exposure to noise from mortar fire caused injury to his ears.  
See the October 4, 2005 Statement in Support of Claim.  The 
Board observes that the Veteran's military occupational 
specialty (MOS) was mortar man.  The RO, in an April 2006 
decision, conceded acoustic trauma based on the Veteran's 
MOS.  The Board will do likewise.  Element (2) is therefore 
satisfied.   

With respect to Hickson element (3), medical nexus, the March 
2006 VA examiner specifically opined that it was not at least 
as likely as not that the Veteran's tinnitus was related to 
service.  The VA audiology examiner specifically pointed to 
the intermittent nature of the Veteran's reported tinnitus.  
The examiner stated:  "Tinnitus seen with a noise induced 
hearing loss is usually constant and this tinnitus is noticed 
sporadically."  

The Veteran has submitted no competent medical nexus opinion 
to the contrary.
To the extent that the Veteran himself believes that his 
tinnitus is somehow related to his military service, it is 
now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu, supra.  Any 
such statements offered in support of the Veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley, supra.

The Veteran contends that he had tinnitus continually after 
service.  See the September 2008 hearing transcript, page 34.  
The Board recognizes that the Veteran is competent to testify 
as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
there is no objective medical evidence of the claimed 
tinnitus in service or for years thereafter, to include 
during the February 1989 VA examination in conjunction with 
his claim for benefits stemming from his in-service 
motorcycle evidence.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed tinnitus is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected right elbow disability is denied.

Entitlement to a separate disability evaluation of 10 percent 
for a painful right elbow scar is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating for service-
connected right thigh laceration is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
right tibia and fibula fracture, is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

5.  Entitlement to an increased disability rating for 
service-connected residuals of a right tibia and fibula 
fracture, currently evaluated 10 percent disabling.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

8.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected 
residuals of a right tibia and fibula fracture.

The Veteran presented for a VA examination in December 2005, 
at which time it was determined the Veteran evidenced 
"bilateral knee arthroscopies" and peroneal strain of the 
right foot.  The examiner incorrectly indicated the right 
knee was service connected, and accordingly rendered no 
medical nexus opinion as to the service connection claim.  
With respect to the left knee and right foot, the examiner 
found no evidence of a relationship to service; however, the 
matter of secondary service connection was not addressed.  

The medical evidence which is currently of record does not 
fully address all of the questions which are posed by the 
facts.  In particular, the relationship between the Veteran's 
military service and any current right and left knee 
disabilities; and the relationship between the Veteran's 
service-connected residuals of a right tibia and fibula 
fracture and any current right knee, left knee and right foot 
disabilities have not been fully explored.  These matters 
should be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

The Board also finds that a VA medical examination is 
warranted for the increased rating claim in light of the 
Veteran's testimony as to his current symptomatology.  See 
the September 2008 hearing transcript, pages 19-21.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for an 
examination to determine the current 
severity of the service-connected 
residuals of a right tibia and fibula 
fracture and the existence and the 
etiology of any current right foot and 
bilateral knee disabilities.  The examiner 
should review the Veteran's claims folder 
and render an opinion as to 
(1) whether right and left knee 
disabilities currently exist (aside from 
any disabilities associated with the 
previously service-connected right tibia 
and fibula fracture residuals); (2) 
whether there is any relationship between 
any currently identified right and left 
knee disabilities and the Veteran's 
military service; (3) whether there is any 
relationship between any currently 
identified right and left knee 
disabilities and the Veteran's service-
connected residuals of a right tibia and 
fibula fracture; and (4) whether there is 
any relationship between any currently 
identified right foot disability and the 
Veteran's service-connected residuals of a 
right tibia and fibula fracture.  
An examination report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to an 
increased disability rating for service-
connected residuals of a right tibia and 
fibula fracture and entitlement to service 
connection for a right knee disability, a 
left knee disability, and a right foot 
disability [to include as secondary to the 
service-connected right tibia and fibula 
fracture].  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


